UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1441


BRENDA L. ROBINSON; REX ROBINSON,

                Plaintiffs – Appellants,

           v.

BOSTON SCIENTIFIC CORPORATION,

                Defendant – Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:12-cv-03700)


Argued:   March 22, 2016                   Decided:   April 26, 2016


Before SHEDD, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Jessica Ann Kasischke, FLEMING, NOLEN & JEZ, L.L.P.,
Houston, Texas, for Appellants.  Daniel Brandon Rogers, SHOOK,
HARDY & BACON L.L.P., Miami, Florida, for Appellee.    ON BRIEF:
Karen  Beyea-Schroeder, Sylvia   Davidow,  Kelsey   L.   Stokes,
FLEMING, NOLEN & JEZ, L.L.P., Houston, Texas, for Appellants.
Michael Bonasso, Charleston, West Virginia, Lindsey M. Saad,
FLAHERTY SENSABAUGH & BONASSO PLLC, Morgantown, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Brenda    and   Rex    Robinson 1       appeal   the    grant     of   summary

judgment in favor of Boston Scientific Corporation. The district

court concluded that the Robinsons’ claims are barred by Utah’s

two-year statute of limitations for product liability actions.

We affirm, albeit on slightly different reasoning.

                                         I.

     Brenda Robinson, a Utah resident, sought treatment from Dr.

Clayton Wilde, an OB/GYN, for urinary stress incontinence and

urinary tract infections. In June 2006, Dr. Wilde recommended

implantation of a transvaginal surgical mesh to alleviate her

symptoms. A transvaginal surgical mesh implant treats medical

conditions       of   the   female   pelvis,      most   commonly       pelvic   organ

prolapse and stress urinary incontinence. The mesh is implanted

into the anterior vaginal wall to help restore a woman’s regular

anatomy.    Robinson        consented   to      the   procedure,    and    Dr.   Wilde

implanted her with Boston Scientific’s Obtryx sling in Salt Lake

City.

     During      a    post-surgical     examination,      Dr.    Wilde     instructed

Robinson that she should “avoid intercourse for another month

and try to make sure that she doesn’t get any pressure on her



        1
        Because Rex Robinson’s claims are derivative of his
wife’s, we refer only to Brenda Robinson unless otherwise noted.



                                            2
anterior vaginal wall and promote an erosion.” (J.A. 611). At

another post-surgical visit, Dr. Wilde noted that he discussed

possible   mesh   erosion   “most   likely   related   to   intercourse.”

(J.A. 611).

       Several months later, in January 2007, Robinson returned

due to continued urinary problems as well as pain during sexual

intercourse (dyspareunia). During a visit on April 25, 2007, Dr.

Wilde noted some erosion of the tape and Robinson recalled Dr.

Wilde telling her that the mesh was “hanging down a little.”

(J.A. 318). Dr. Wilde recommended trimming the mesh and, in May

2007, conducted a revision surgery to remove the eroded portion

of the mesh. In his deposition, Dr. Wilde expressed his belief

that in cases where the mesh did not work as hoped, the erosion

was:

       [D]irectly related to two things: Number one is the
       person’s  estrogen  status.   People  who   have  low
       estrogen, who have thin vaginal mucosa, their mucosa
       does not heal well and doesn’t have good blood supply
       to it.

       And the second one is intercourse, which is as a
       problematic event because you’re better off having
       these people not have intercourse for three months,
       but that’s unacceptable to their partner.

       And one of the things—and I did that with her, was
       told her that she shouldn’t have intercourse for a
       more extended period of time. It does not allow the
       mucosa to grow over and get good and thick. It just
       keeps getting roughed off.

(J.A. 595).



                                    3
      Following the revision surgery, Robinson continued to seek

treatment for symptoms, including bleeding, dyspareunia, urinary

tract infections, and incontinence. Robinson’s husband likewise

explained that “it got worse again as time went on,” (J.A. 193),

and that the mesh “felt sharper and sharper,” (J.A. 195).

      In    February    2012,       almost    five   years       after    her       revision

surgery,      Robinson        saw     a      television         advertisement         about

complications     from    transvaginal           surgical       mesh.     In    response,

Robinson sought a second opinion about her mesh and eventually

had   the   entire     mesh    extracted.        Shortly    after       the    extraction

surgery, Robinson commenced this action for actual and punitive

damages against Boston Scientific in the United States District

Court for the District of Utah for negligence, strict liability

design defect, manufacturing defect, failure to warn, breach of

express and implied warranties under the Utah Product Liability

Act (UPLA). Her husband brought a derivative action for loss of

consortium.     The    case     was       transferred      to    the     Multi-District

Litigation (MDL) in the Southern District of West Virginia for

pretrial proceedings.

      Following      discovery,       Boston     Scientific       moved       for   summary

judgment, arguing that all of Robinson’s claims are barred by

Utah’s two-year statute of limitations for defective products.

The district court granted that motion, concluding that the two-

year limitations period began to run on April 25, 2007, when Dr.

                                             4
Wilde told Robinson that the mesh was hanging down and causing

the dyspareunia. In re Boston Scientific Corp., 2015 WL 1466746

(S.D. W.Va. 2015). The district court also found Mr. Robinson’s

derivative claims are barred. The Robinsons timely appealed.

                                                 II.

       We review the grant of summary judgment de novo. Wilkins v.

Montgomery, 751 F.3d 214, 220 (4th Cir. 2014). The parties agree

that Utah substantive law governs this diversity action. The

UPLA provides:

       A civil action under this part shall be brought within
       two years from the time the individual who would be
       the claimant in the action discovered, or in the
       exercise of due diligence should have discovered, both
       the harm and its cause.

U.C.A. § 78B-6-706 (2008).

       Under       Utah    law,    “all        that        is    required    to    trigger     the

statute       of        limitations       is     sufficient             information       to   put

plaintiffs         on    notice    to    make     further          inquiry    if   they    harbor

doubts or questions.” Macris v. Sculptured Software, Inc., 24

P.3d    984,       990     (Utah        2001).        In        cases   involving     defective

products, the limitations period begins to run when a plaintiff

knows or should know: (1) that she has been injured; (2) the

identity of the maker of the allegedly defective product; and

(3)    that    the       product   had     a     possible          causal    relation     to   her

injury. Aragon v. Clover Club Foods Co., 857 P.2d 250, 252-53

(Utah Ct. App. 1993).

                                                  5
     Robinson argues that the district court misconstrued Utah

law by failing to require Boston Scientific to show that she

knew the mesh was the cause-in-fact of her injury. Robinson also

argues that, even under the “possible causal relation” standard

employed by the district court, she has raised a genuine issue

of material fact as to whether she should have known, on April

25, 2007, that the mesh was a possible cause of her harm. 2

     For    purposes      of    this    appeal,    we    will     accept    Robinson’s

argument that, under Utah law, “possible causal relationship”

refers to the cause-in-fact. Even accepting Robinson’s view of

Utah law, however, we conclude that her claims are untimely. As

the nonmoving party at summary judgment, Robinson is entitled to

all reasonable inferences in her favor. T-Mobile Northeast, LLC

v. City Council of Newport News, 674 F.3d 380, 384-85 (4th Cir.

2012).    In    this    case,   that    includes    the        reasonable    inference

that,    during    the    April     25,    2007,    office        visit,    Dr.    Wilde

informed Robinson that the mesh was hanging down but linked the

erosion    to     Robinson’s      own    actions—her          resumption    of    sexual

intercourse      with    her    husband    before       the    healing     process   was

complete—rather than a product defect. Dr. Wilde’s comments to

     2 Robinson makes two additional arguments: that the district
court improperly applied the summary judgment standard and that
she raised a genuine issue of material fact as to the identity
of the manufacturer. We have reviewed these claims and find them
to be without merit.



                                           6
Robinson          on    that    date     thus   might    not    have   led   Robinson     to

believe that the mesh was the cause-in-fact of her harm.

     However, Dr. Wilde also told Robinson that the revision

surgery would alleviate these symptoms. Despite this assurance,

after       Dr.    Wilde       performed    the      revision    surgery     in   May   2007

Robinson continued to have the same symptoms. Specifically, both

Robinson and her husband continued to have dyspareunia and her

husband could still feel the mesh. At this point, Robinson was

on inquiry notice of a possible causal relationship between the

mesh and her harm. In other words, when the revision surgery

failed       to        correct     her    symptoms,      Robinson      had    “sufficient

information”            to   put   her    “on   notice    to    make   further    inquiry”

about the cause-in-fact of her harm. Macris, 24 P.3d at 990. 3

        At the very least, Robinson had sufficient information by

the end of 2007 when the revision surgery failed to correct her



        3
       Robinson’s argument to the contrary—that her limitations
period did not begin until she became subjectively aware that
the mesh was causing her harm in 2012—contradicts Utah’s purpose
in imposing a statute of limitations: “to compel the exercise of
a right of action within a reasonable time and to suppress stale
and fraudulent claims so that claims are advanced while evidence
to rebut them is still fresh.” Craftsman Builder’s Supply, Inc.
v. Butler Mfg. Co., 974 P.2d 1194, 1198 (Utah 1999) (internal
quotation marks omitted). In Robinson’s view, the advertisement
was happenstance. Had she not seen it (or something like it),
her limitations period would have remained tolled until the date
she did, regardless of when (if ever) that might occur. That
potential for open-endedness runs afoul of Utah’s desire to
compel actions in a “reasonable time.”



                                                 7
symptoms. By that point, Robinson was on inquiry notice that the

mesh could be the cause-in-fact of her harm and was required to

perform due diligence to determine if it was the actual cause. 4

Accordingly, her claims, and her husband’s derivative claims,

are barred by Utah’s two-year statute of limitations.

                              III.

     For the foregoing reasons, the judgment of the district

court is affirmed.

                                                        AFFIRMED




     4 Because the cause-in-fact standard is more stringent than
the possible cause standard the district court applied, it
follows that, if Robinson was on inquiry notice that the sling
was a cause-in-fact by the end of 2007, she was also on notice
that it was a possible cause.



                                8